Citation Nr: 0017797	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-05 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertensive 
cardiovascular disorder and residuals of stroke.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from November 1955 to November 
1957.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in May 1998 that denied the claimed benefits.


REMAND

In a Form 9 received in March 1999, the veteran stated that 
he was told by his current physician that the reading of 
138/96 reported at the time of his discharge from service was 
considered hypertensive by his current physicians and that 
the physicians have also indicated he had had hypertension 
all of his life.  Such opinions are not reflected by the 
evidence currently of record.  In the circumstances of this 
case the Board finds that VA has been put on notice that 
relevant evidence exists, or could be obtained, which if 
true, would make the veteran's claim plausible, thereby 
triggering VA's obligation under 38 U.S.C.A. § 5103 (a) to 
advise the claimant of the evidence needed to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  Accordingly, the veteran should be advised that in 
order to complete his application for service connection for 
hypertensive cardiovascular disorder and residuals of stroke, 
where the determinative issue involves medical causation, he 
needs to obtain and submit competent medical evidence of 
current hypertension and stroke residuals together with a 
nexus between the blood pressure readings reported in service 
and any current hypertension and stroke residuals.  Grottveit 
v. Brown, 5 Vet. App. at 93.  He should be advised that 
statements from health care providers indicating the 
existence of a medical relationship between current 
hypertension and stroke residuals related to hypertension, 
and blood pressure readings noted in service, is the type of 
evidence needed to satisfy this requirement.  He should be 
given the opportunity to submit a medical opinion from any 
health care provider regarding the presence and etiology of 
current hypertension and stroke residuals.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
allow him the opportunity to submit 
documentary evidence of the opinion(s) 
expressed by any physician(s) who has 
examined him, addressing whether it is at 
least as likely as not that any current 
hypertension and related stroke residuals 
are connected to the blood pressure 
readings noted in service.  Any such 
documents received should be associated 
with the claims folder.  

2.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim and, if the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



